Case 1:21-cv-00376-ALC Document 39-20 Filed 08/13/21 Page 1 of 8




                    Exhibit 19
         Case 1:21-cv-00376-ALC Document 39-20 Filed 08/13/21 Page 2 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
EVERYTOWN FOR GUN SAFETY                                      :
SUPPORT FUND, et al.,                                         :   No. 1:21-cv-00376-ALC
                                                              :
                           Plaintiffs,                        :
                                                              :   DECLARATION OF
                  V.                                          :   ERIC TIRSCHWELL
                                                              :   IN SUPPORT OF PLAINTIFFS’
                                                              :   MOTION FOR SUMMARY
BUREAU OF ALCOHOL, TOBACCO,                                   :   JUDGMENT
FIREARMS AND EXPLOSIVES, et al.,                              :
                                                              :
                                                              :
                           Defendants.                        :
                                                              :
--------------------------------------------------------------X


        I, ERIC TIRSCHWELL, declare under penalty of perjury as prescribed in 28

U.S.C. § 1746 as follows:


        1.       The facts contained in this declaration are known personally to me except where

otherwise noted and, if called as a witness, I could and would testify competently thereto under

oath.

        2.       I submit this sworn declaration in support of Plaintiffs’ motion for summary

judgment, seeking relief from this Court to vacate the unlawful issuance of a federal firearms

license to JA Industries LLC by the Bureau of Alcohol, Tobacco, Firearms and Explosives

(“ATF”) and to require ATF to properly apply the licensing standards of the Gun Control Act in

evaluating JA Industries LLC’s application for a federal firearms license.




                                                        1
        Case 1:21-cv-00376-ALC Document 39-20 Filed 08/13/21 Page 3 of 8




       3.      I am currently Managing Director of Litigation and National Enforcement Policy

at Everytown Law, which is the litigation arm of Plaintiff Everytown for Gun Safety Support Fund

(the “Everytown Support Fund”). I started working for Everytown Support Fund in 2017.

       4.      Prior to my current position I was a litigation partner at the New York law firm

Kramer Levin Naftalis & Frankel LLP. From 1997 to 2002, I served as an assistant United States

Attorney in the Eastern District of New York where I prosecuted violations of federal law

including gun crime, securities fraud, and drug trafficking.

       5.      Plaintiff Everytown Support Fund seeks to improve public understanding of the

causes of gun violence and help to reduce it by conducting groundbreaking original research,

developing evidence-based policies, communicating this knowledge to the American public, and

advancing gun safety and gun violence prevention in communities and the courts, including

through the work of Everytown Law.

       6.      Everytown Law is a team of litigators dedicated to advancing gun safety through

the courts. Everytown Law represents gun violence survivors seeking justice and accountability

and to honor the legacy of victims and survivors. Everytown Law also represents municipalities to

advance and defend local gun safety ordinances and to challenge dangerous gun laws and other

governmental actions that undermine public safety.

       7.      Through my position as Managing Director of Litigation and National Enforcement

Policy, I have personally overseen and worked with other Everytown Support Fund staff to address

the danger to public safety posed by the irresponsible practices of Jimenez Arms, Inc., and its gun

manufacturing successor, JA Industries LLC.

       8.      Everytown Law represents Alvino Crawford and Beverly Crawford in a wrongful

death lawsuit filed in July 2019 against Jimenez Arms to hold the company liable for its role in




                                                 2
        Case 1:21-cv-00376-ALC Document 39-20 Filed 08/13/21 Page 4 of 8




trafficking a firearm which was used to murder the Crawfords’ son. The lawsuit also named as

defendants James Samuels and a Kansas City area gun dealer that sold the murder weapon. The

plaintiffs have since obtained a $4 million judgment against James Samuels and reached a

settlement with the gun dealer, in which he agreed to relinquish his federal firearms license and to

never again engage in the business of selling firearms.

       9.      Everytown Law also represents the City of Kansas City, Missouri, in a lawsuit filed

in January 2020 against Jimenez Arms, in addition to six other defendants, including James

Samuels. This lawsuit includes claims for damages as well as for injunctive relief that would

require Jimenez Arms to submit to monitoring of its sales practices and commit to training its

personnel so that the company would be less likely to supply firearms to gun traffickers who supply

firearms to prohibited persons and exacerbate Kansas City’s gun violence problem.

       10.     None of Everytown Law’s clients have been able to obtain any damages or

injunctive relief against Jimenez Arms because all claims against Jimenez Arms were stayed when

Jimenez Arms filed for a Chapter 7 bankruptcy in the District of Nevada on February 10, 2020,

effectively precluding the claims against Jimenez Arms from going forward in Missouri court.

       11.     In May 2020, Everytown Law attorneys monitoring the Jimenez Arms bankruptcy

proceedings learned that the owner and operator of Jimenez Arms, Paul Jimenez, had received a

federal firearms license from ATF for a new gun manufacturing entity, JA Industries LLC.

       12.     Since learning of ATF’s issuance of a federal firearms license to JA Industries LLC,

Everytown Support Fund has diverted resources from our general operations so that we could take

unprecedented measures to limit the harm from Paul Jimenez’s firearms manufacturing business

and to overcome the obstacle to advancing gun safety and reducing gun violence posed by ATF’s

re-licensing of Paul Jimenez’s gun manufacturing business.




                                                 3
        Case 1:21-cv-00376-ALC Document 39-20 Filed 08/13/21 Page 5 of 8




        13.     Everytown Support Fund took these measures to prevent history from repeating

itself. Everytown Support Fund was aware that Jimenez Arms was formed out of the 2003

bankruptcy of Bryco Arms, a pistol manufacturer at which Paul Jimenez was the plant manager.

Bryco Arms filed for bankruptcy after it was subjected to an adverse with a civil judgment arising

from an unintentional shooting caused by a defective Bryco Arms pistol. The formation and

licensing of Jimenez Arms effectively allowed the Bryco Arms manufacturing business to

continue, free from its liability for that civil judgment.

        14.     In July 2020, Everytown Support Fund sent a letter to the ATF Special Agent in

Charge of the San Francisco Field Division detailing the reasons that JA Industries LLC was not

qualified to obtain a federal firearms license and explaining why ATF’s issuance of a license to

the company violated the Gun Control Act and created a danger to the public. See Administrative

Record, ATF 0747–56.

        15.     Everytown Support Fund also took action to prevent JA Industries LLC from

purchasing Jimenez Arms’ assets at low cost. Everytown Support Fund learned that a substantial

inventory of more than 960 firearms—consisting of fully assembled pistols and pistol frames—

was part of Jimenez Arms’ bankruptcy estate. Everytown Support Fund was deeply concerned

that, if Paul Jimenez or JA Industries LLC purchased this inventory, they would be able to use

these as a low-cost way to continue the unlawful conduct we had sued to stop and even to expand

the new business’s reach. To prevent the purchase of this firearms inventory by Paul Jimenez or

JA Industries LLC, Everytown Support Fund decided to bid on and purchase the firearms from the

bankruptcy estate and have those firearms destroyed.




                                                   4
        Case 1:21-cv-00376-ALC Document 39-20 Filed 08/13/21 Page 6 of 8




       16.     Everytown Law attorneys expended significant time and effort researching how to

comply with all applicable state and federal laws in purchasing the firearms inventory through the

bankruptcy auction process.

       17.     In June 2020, Everytown Support Fund notified the bankruptcy trustee that it

intended to bid on the firearms inventory at a cost of $12,571.00. Everytown Support Fund later

negotiated and executed an asset purchase agreement committing to purchase the firearms

inventory for that amount.

       18.     Meanwhile, Everytown Law attorneys researched and vetted federal firearm

licensees who could undertake the task of taking possession of the firearms inventory and promptly

destroying those items.

       19.     Everytown Support Fund contracted with the Center for Unwanted Firearms, a

federal firearms licensee, to take possession of and destroy the firearms inventory. Everytown

Support Fund provided a grant to the Center for Unwanted Firearms in the amount of $6,850.00

plus full rights and ownership in the firearms inventory for that purpose.

       20.     Everytown Law attorneys also contacted and spoke with ATF officials in the San

Francisco Field Division to ensure there were no regulatory concerns in connection with the plan

for the destruction of the firearms inventory.

       21.     In September 2020, the Center for Unwanted Firearms took possession of the

firearms, transported the firearms to their facility, and destroyed the firearms. Everytown Support

Fund monitored the process to confirm the complete destruction of the firearms inventory.

       22.     Everytown Support Fund employees, including Everytown Law attorneys,

expended a substantial number of hours coordinating with the bankruptcy trustee, the Center for




                                                 5
        Case 1:21-cv-00376-ALC Document 39-20 Filed 08/13/21 Page 7 of 8




Unwanted Firearms, and ATF to arrange for the safe and secure transfer, transport, and destruction

of the firearms inventory.

       23.     Everytown Support Fund’s use of resources to bid on, purchase, and arrange for the

destruction of the firearms inventory represented an unprecedented diversion of the organization’s

resources. Everytown Support Fund had never arranged for the purchase and destruction of

firearms, and currently has no plans for a similar undertaking. Everytown Support Fund only

undertook these actions because ATF issued a license to an organization with a history of allowing

its cheap pistols to be diverted into criminal networks.

       24.     Everytown Support Fund’s use of resources to address ATF’s licensing of JA

Industries LLC will continue as Everytown Law continues to represent its clients’ interests in the

Jimenez Arms bankruptcy proceeding by, among other things, conducting discovery and

investigation pertaining to a potential alter ego claim arising out of the relationship between Paul

Jimenez, JA Industries LLC, and Jimenez Arms.

       25.     Because Everytown Support Fund has used its resources—including employee time

and funds—to address ATF’s licensing of JA Industries LLC, those resources have been diverted

from Everytown Support Fund’s regular work, which includes gun violence prevention research,

gun violence prevention public education and advocacy initiatives, and case development to

advance gun safety in the courts. Everytown Support Fund’s diversion of resources to address

ATF’s licensing of JA Industries LLC would be ameliorated if the licensing decision is vacated.

       26.     In addition to these direct expenditures and diversion of resources from Everytown

Support Fund’s mission, ATF’s issuance of a federal firearms license to an unqualified applicant

undermines the regulatory framework established by the Gun Control Act of 1968, and

consequently undermines Everytown Support Fund’s efforts to promote gun safety.




                                                 6
       Case 1:21-cv-00376-ALC Document 39-20 Filed 08/13/21 Page 8 of 8




       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

                   '                  ,rL     .
Executed in New York, NY on this    1_.,.-
                                       day of August 2021.




                                                    4co»
                                                    Eric Tirschwell
                                                    Managing Director of Litigation and
                                                    National Enforcement Policy




                                              7
